Title: To Thomas Jefferson from George Muter, 2 March 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War office March 2d. 1781

Majr. General Baron de Steuben has this day publickly accused me of having neglected my duty, so as materially to injure the United States, and declared that he had the proofs in his possession.
Tho’ I am conscious of having in every instance done my duty to the utmost of my power; yet as my character may be injured by such a public accusation’s being thrown out against me, I must request that your Excellency will be pleased to order such an enquiry into my conduct, as may set it in it’s true light; and that you will take such measures as you think most proper; to have the proofs the Baron alledges he has against me, produced to such Gentlemen, as you think proper to authorize for the purpose of enquiring into my conduct. I must further beg of your Excellency,  that you will be pleased to direct, that I may be furnished with a copy of the proofs the Barron says he has against me (if you think it proper) as soon as may be convenient. I have the honour to be Your Excellency’s Most hl servt.,

George Muter

